FINAL DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of claim amendments and arguments/remarks filed on 09 November 2021. 
Claims 1-42 are cancelled.
Claim 58-59 has been added.
Claims 43-59 are presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 07/26/2021 and 12/10/2021 have been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 09 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,610,512 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 43-51 and 57 under 35 U.S.C. 103 as being unpatentable over PEART (US 2002/0031480 A1, cited in IDS filed 02/26/2020) in view of LEWIS (US 2014/0287068 A1, effective filing date of 15 March 2013, cited in IDS filed 02/26/202) as evidenced by WHITTLE (US 2004/0033280 A1, cited in cited in IDS filed 02/26/202) is maintained.
Peart is primarily directed towards solutions of THC to be delivered by metered dose inhalers (abstract).
Regarding claims 43, 45-51 and 57, Peart discloses an aerosol-dispensable composition comprising a non-CFC propellant and an effective concentration of THC and THC derivatives including cannabidiol (e.g. extract comprising at least one cannabinoid) (paragraphs [0016] and [0066]).  As evidenced by Whittle, THC and CBD are the principle bioactive constituents (e.g. activated cannabinoid) in the BDS (botanical drug substance) and the carboxylic acids of these constituents are inactive (paragraph [0134]).  The propellant includes HFA 227 and HFA 134a and is present in a range of approximately 78 to 100% by weight (paragraph [0016]).  Peart discloses a solvent including ethanol (e.g. polar solvent miscible with the propellant and the cannabinoids) is contained in the formulation in an amount of less than 20% by weight (paragraph [0016]).  Peart discloses that the concentration of the active (e.g. THC and THC derivatives including cannabidiol) is in the range of 0.05 to 10% by weight (e.g. .5 mg/mL to 100 mg/mL) (paragraph [0016]).  The amount of the THC and THC derivatives including cannabidiol in the range of 0.05 to 10%, the amount of ethanol (e.g. polar solvent) of less than 20% by weight, and the amount of the propellant including HFA 227 and HFA 134a of approximately 78 to 100% by weight (e.g. 0.05 to 10 : >20 : 78 to 100) overlaps the range of “from 0.5:0.5:99 to 30:30:40” recited in claim 1.  Thus, the limitations are rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.
Peart does not specifically teach that the formulation comprises terpene in an amount of at least 3 µg/mL.  The deficiency is made up for by the teachings of Lewis.
Lewis is primarily directed towards composition and methods for the production and use of cannabis (abstract).
Regarding claims 43, 44 and 51, Lewis teaches compositions produced comprising cannabinoids and cis and trans terpenoids including myrcene, limonene, linalool, ocimene, beta-pinene, alpha-pinene, beta-caryophyllene, alpha-caryophyllene, delta-3-carene, gamma-bisabolene, alpha-farnesene, beta-fenchol, guajol, alpha-guaiene, terpinolene, beta-eudesmol, alpha-bergamotene, epi-alpha-bisabolol and caryophyllene oxide (paragraph [0010]).  Lewis teaches cannabis comprising greater than including 0.1% (e.g. 1 mg/mL) terpene essential oil content by dry weight (paragraph [0240]).  Lewis teaches higher oil contents of cannabis which produces pleasing aromas/flavors (paragraph [0636]).  Lewis teaches that the higher terpene oil contents of the cannabis allows the terpenes to reach high enough levels to reduce THC side effects (paragraph [0636]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a metered dose inhaler formulation comprising THC (e.g. at least one activated cannabinoid) and THC derivatives including cannabidiol, hydrofluoroalkane (HFA) propellants and a solvent including ethanol (e.g. polar solvent miscible with propellant and cannabinoid(s), terpene including terpene oil of cannabis; wherein the amount of the THC and THC derivatives including cannabidiol is in the range of 0.05 to 10% by weight (e.g. .5 mg/mL to 100 mg/mL); wherein the amount of the HFA propellant is approximately 78 to 100% by weight; wherein the terpene is present in an amount to provide a pleasing aroma/flavor or reduce side effects of THC. The person of ordinary skill in the art would have been motivated to make those modifications because to obtain a composition with pleasing aroma/flavor and reduced THC side effects by including suitable amounts or terpene in the composition.   The person of ordinary skill in the art would have reasonably expected success because Peart discloses an aerosol-dispensable composition comprising a non-CFC propellant and an effective concentration of THC and THC derivatives including cannabidiol (e.g. extract comprising at least one cannabinoid) (paragraphs [0016] and [0066]).  As evidenced by Whittle, THC and CBD are the principle bioactive constituents (e.g. activated cannabinoid) in the BDS (botanical drug substance) and that carboxylic acids of these constituents are inactive (paragraph [0134]).  The propellant includes HFA 227 and HFA 134a and is present in a range of approximately 78 to 100% by weight (paragraph [0016]).  Peart discloses a solvent including ethanol (e.g. polar solvent miscible with the propellant and the cannabinoids) is contained in the formulation in an amount of less than 20% by weight (paragraph [0016]).  Peart discloses that the concentration of the active (e.g. THC and THC derivatives including cannabidiol) is in the range of 0.05 to 10% by weight (e.g. .5 mg/mL to 100 mg/mL) (paragraph [0016]).  Lewis teaches compositions produced comprising cannabinoids and cis and trans terpenoids including myrcene, limonene, linalool, ocimene, beta-pinene, alpha-pinene, beta-caryophyllene, alpha-caryophyllene, delta-3-carene, gamma-bisabolene, alpha-farnesene, beta-fenchol, guajol, alpha-guaiene, terpinolene, beta-eudesmol, alpha-bergamotene, epi-alpha-bisabolol and caryophyllene oxide (paragraph [0010]).  Lewis teaches cannabis comprising greater than including 0.1% (e.g. 1 mg/mL) terpene essential oil content by dry weight (paragraph [0240]).  Lewis teaches higher oil contents of cannabis which produces pleasing aromas/flavors (e.g. higher level of comfort) (paragraph [0636]).  Lewis teaches that the higher terpene oil contents of the cannabis allows the terpenes to reach high enough levels to reduce THC side effects (e.g. higher level of comfort) (paragraph [0636]).
Regarding the amount of a terpene (e.g. claims 1 and 50), Lewis teaches cannabis comprising greater than including 8% terpene essential oil content by dry weight (e.g. terpene from extract of cannabis) (paragraph [0240]).  Lewis teaches higher oil contents of cannabis which produces pleasing aromas/flavors (paragraph [0636]).  Lewis teaches that the higher terpene oil contents of the cannabis allows the terpenes to reach high enough levels to reduce THC side effects (paragraph [0636]).  The amount of terpene oil (e.g. one or more terpene) is an art-recognized result-effective variable, e.g., provides pleasing aroma and flavors and reduces THC side effects, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of terpene oil (e.g. one or more terpene) to add to a metered dose inhalation composition comprising THC to obtain a composition with desired pleasing aroma/flavor and reduction of THC side effects.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

The rejection of claim 52 under 35 U.S.C. 103 as being unpatentable over Peart in view of Lewis as evidenced by Whittle as applied to claims 43-51 and 57 above, and further in view of LEWIS (US 2003/0066525 A1, cited in IDS filed 02/26/2020, hereafter Lewis2) is maintained.
Regarding claim 52, the composition of claim 51 is described above in section 7.
Peart and Lewis do not specifically teach that the container comprises a coating over an interior surface of the container, wherein the coating comprises at least one of anodized aluminum or a fluoropolymer.  The deficiency is made up for by the teachings of Lewis2.
Lewis2 is primarily directed towards pressurized metered dose inhalers having part or all of their internal surfaces consisting of stainless steel, anodized aluminum or lined with an inert organic coating (abstract).
Regarding claim 52, Lewis2 teaches that it has been found that chemical stability problems of active ingredients in solution in HFA propellants can be eliminated by storing and delivering the composition employing metered-dose inhalers having part or all of their internal metallic surfaces consisting of stainless steel, anodized aluminum or lined with an inert organic coating (paragraph [0018]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a metered dose inhaler comprising a metered dose inhalation formulation comprising extract of cannabis containing a mixture of cannabinoids including THC and CBD (e.g. activated cannabinoids), hydrofluoroalkane (HFA) propellants including HFA 134a and HFA 227 and co-solvent including ethanol (e.g. polar solvent miscible with propellant and cannabinoid(s)), terpene in an amount that provides pleasing aroma/flavor or reduction of THC side effects; wherein the amount of cannabinoid includes between about 0.10; wherein the amount of the ethanol includes at least about 2% and up to about 20%; wherein the propellant is present in a range of approximately 78 to 100% by weight; and wherein the metered-dose inhalers have part or all of their internal metallic surfaces consisting of stainless steel, anodized aluminum.  The person of ordinary skill in the art would have been motivated to make those modifications because it is known in the art that chemical stability problems of active ingredients in solution in HFA propellants are eliminated by storing and delivering the composition in metered-dose inhalers having including all of their internal metallic surfaces of including anodized aluminum coating.   The person of ordinary skill in the art would have reasonably expected success because Peart discloses an aerosol-dispensable composition comprising a non-CFC propellant and an effective concentration of THC and THC derivatives including cannabidiol (e.g. extract comprising at least one cannabinoid) (paragraphs [0016] and [0066]).  The propellant includes HFA 227 and HFA 134a and is present in a range of approximately 78 to 100% by weight (paragraph [0016]).  Lewis teaches cannabis comprising greater than including 0.1% (e.g. 1 mg/mL) terpene essential oil content by dry weight (paragraph [0240]).  Lewis teaches higher oil contents of cannabis which produces pleasing aromas/flavors (e.g. higher level of comfort) (paragraph [0636]).  Lewis teaches that the higher terpene oil contents of the cannabis allows the terpenes to reach high enough levels to reduce THC side effects (e.g. higher level of comfort) (paragraph [0636]).  Lewis2 teaches that it has been found that chemical stability problems of active ingredients in solution in HFA propellants can be eliminated by storing and delivering the composition employing metered-dose inhalers having part or all of their internal metallic surfaces consisting of stainless steel, anodized aluminum or lined with an inert organic coating (paragraph [0018]).

The rejection of claims 53-56 under 35 U.S.C. 103 as being unpatentable over Peart in view of Lewis as evidenced by Whittle as applied to claims 43-51 above, and further in view of DAVIES (US 2008/0017191 A1, cited in IDS filed 02/26/2020) is maintained.
Regarding claims 53-56, the composition of claim 51 is described above in section 7.
Peart and Lewis do not specifically teach a metered dose inhaler comprising an actuator drug/propellant pathway, comprising an actuator orifice cylinder configured to provide an appropriate mean mass aerosol diameter (MMAD) particulate size distribution of the formulation, and of sufficient surface area and heat sink properties to provide for single and rapid dispensing cycles of the formulation, and propellant, to maintain dose content uniformity, particle size distribution, and the comfort of the patient; wherein the actuator orifice cylinder is configured by at least one of: a) an appropriate surface area, internal geometry jet length or shape, surface texture, or material of the actuator orifice cylinder; or b) an increased mass of the external geometry of the actuator orifice cylinder, as compared to the mass of the external geometry of the actuator orifice cylinder without a heat sink, to act as a heat sink by at least 5% additional mass (e.g. claim 53).  Peart and Lewis do not specifically teach wherein an increased surface area, as compared to the surface area of the external geometry of the actuator orifice cylinder without a heat sink, is achieved by increasing the texture of the cylinder area by at least one of a cut, a groove, a ridge, or by a mold etched texture (e.g. claim 54).  Peart and Lewis do not specifically teach wherein a MDI valve is located between the MDI canister and the orifice cylinder, wherein the MDI valve is configured to dispense between 20 and 125 microliters of formulation per actuation, and wherein the MDI valve is made of at least one of polyoxymethalate (POM), polybutylterephalate (PBT), ABS, acrylic, polycarbonate, ethylene propylene diene monomer (EPDM), or silicon (e.g. claim 55).  The deficiencies are made up for by the teachings of Davies.
Davies is primarily directed towards a pressurized metered dose inhaler, including a canister equipped with a metering valve and containing a medicinal aerosol solution formulation, and an actuator comprising a nozzle block defining an actuator orifice leading to an expansion chamber, wherein the formulation includes a cannabinoid, a hydrofluorocarbon propellant and an alcohol co-solvent, and the actuator orifice has a diameter of about 0.30 mm or less (abstract).
Regarding claims 53 and 54, Davies teaches pressurized metered dose inhaler devices and aerosol formulation comprising cannabinoid that is delivered by the metered dose inhaler (paragraph [0001]).  Davies teaches a metered dose inhaler that provide a product that efficiently atomizes such formulations, to provide fine particle fraction of at least including 80% and an enhanced balance of the plum shape, total dose volume and the plume duration (paragraph [0036]).  Davies teaches a metered dose inhaler containing the composition, and an actuator comprising a nozzle block defining an actuator orifice (e.g. actuator orifice cylinder) (paragraph [0037]).  Davies teaches that there is a passage (actuator drug/propellant pathway) in the nozzle block (paragraph [0025]).  Davies teaches that the orifice shape includes a cloverleaf and peanut shape (e.g. groove and ridge).  Davies teaches multiple holed actuator orifices (e.g. cuts) (paragraph [0062]).
Regarding claim 55, Davies teaches that the metered dose inhaler contains a valve made of materials including polybutyleneterephthalate (PBT) (paragraphs [0008] and [0010]).  Davies teaches that the valve is located between a canister and the actuator orifice (paragraphs [0013-0014] and FIG. 1).  Davies discloses that the valve has a volume of between 25 and 100 µl (paragraph [0051]).
Regarding claim 56, Davies teaches MMAD delivered of including 1.3 µm (TABLE 3).  
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a metered dose inhaler comprising a metered dose inhalation formulation comprising extract of cannabis containing a mixture of cannabinoids including THC and CBD (e.g. activated cannabinoids), hydrofluoroalkane (HFA) propellants including HFA 134a and HFA 227 and co-solvent including ethanol (e.g. polar solvent miscible with propellant, and cannabinoid(s)), and terpene in an amount that provides pleasing aroma/flavor or reduction of THC side effects; wherein the metered dose inhaler comprises an actuator comprising a nozzle block defining an actuator orifice (e.g. actuator orifice cylinder) a passage (actuator drug/propellant pathway) in the nozzle block; wherein particles delivered from the metered dose inhaler have a MMAD of including 1.3 µm; wherein the orifice has a clover shape or peanut shape (e.g. increased surface area with groove or ridge texture); wherein the metered dose inhaler contains a valve made of materials including polybutyleneterephthalate (PBT); wherein the valve is located between a canister and the actuator orifice; wherein the valve has a volume of between 25 and 100 µl; wherein the amount of cannabinoid includes between about 0.10 and 3% (e.g. between about 1 mg/mL and 30 mg/mL); wherein the amount of the ethanol includes at least about 2% and up to about 20%; wherein the propellant is present in a range of approximately 78 to 100% by weight.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a product that is used to administer an aerosol formulation comprising cannabinoids by including a metered dose inhaler for delivering aerosol formulations.  The person of ordinary skill in the art would have reasonably expected success because Peart discloses an aerosol-dispensable composition comprising a non-CFC propellant and an effective concentration of THC and THC derivatives including cannabidiol (e.g. extract comprising at least one cannabinoid) (paragraphs [0016] and [0066]).  The propellant includes HFA 227 and HFA 134a and is present in a range of approximately 78 to 100% by weight (paragraph [0016]).  Lewis teaches cannabis comprising greater than including 0.1% (e.g. 1 mg/mL) terpene essential oil content by dry weight (paragraph [0240]).  Lewis teaches higher oil contents of cannabis which produces pleasing aromas/flavors (e.g. higher level of comfort) (paragraph [0636]).  Davies teaches pressurized metered dose inhaler devices and aerosol formulation  comprising cannabinoid that is delivered by the metered dose inhaler (paragraph [0001]).  Davies teaches a metered dose inhaler that provide a product that efficiently atomizes such formulations, to provide fine particle fraction of at least including 80% and an enhanced balance of the plum shape, total dose volume and the plume duration (paragraph [0036]).  Davies teaches a metered dose inhaler containing the composition, and an actuator comprising a nozzle block defining an actuator orifice (e.g. actuator orifice cylinder) (paragraph [0037]).  Davies teaches that there is a passage (actuator drug/propellant pathway) in the nozzle block (paragraph [0025]).  Davies teaches that the orifice shape includes a cloverleaf and peanut shape (e.g. groove and ridge).  Davies teaches multiple holed actuator orifices (e.g. cuts) (paragraph [0062]).
Regarding the recitation “sufficient surface area and heat sink properties to provide for single and rapid dispensing cycles of the formulation…to maintain dose content uniformity, particle size distribution, and the comfort of the patient”, the metered dose inhaler disclosed by Davies is substantially the same as the metered dose inhaler instantly claimed, therefore, the metered dose inhaler of Davies necessarily possesses the same characteristics as the instantly claimed metered dose inhaler (e.g. actuator orifice has sufficient surface area and heat sink properties, provide single and rapid dispensing cycles of the formulation to maintain dose content uniformity, particle size distribution, and the comfort of the patient).  There is no structural limitations indicated that distinguishes the metered dose inhaler of Davies with the metered dose inhaler instantly claimed which clearly shows particular dispensing cycles of the formulations, dose content uniformity, particle size distribution and comfort of the patient.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.











The provisional rejection of claims 43-57 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 15/575,058 (reference application, cited in IDS 02/26/2020 as US 2018/0140787 A1, hereafter ‘058) is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of ‘058 recites substantially the same metered dose inhaler and composition as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Grounds of Rejections
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over PEART (US 2002/0031480 A1, cited in IDS filed 02/26/2020) in view of LEWIS (US 2014/0287068 A1, effective filing date of 15 March 2013, cited in IDS filed 02/26/202).
Peart is primarily directed towards solutions of THC to be delivered by metered dose inhalers (abstract).
Regarding claim 58, Peart discloses an aerosol-dispensable composition comprising a non-CFC propellant and an effective concentration of THC and THC derivatives including cannabidiol (e.g. extract comprising at least one cannabinoid) (paragraphs [0016] and [0066]).  The propellant includes HFA 227 and HFA 134a and is present in a range of approximately 78 to 100% by weight (paragraph [0016]).  Peart discloses a solvent including ethanol (e.g. polar solvent miscible with the propellant, and the cannabinoids) is contained in the formulation in an amount of less than 20% by weight (paragraph [0016]).  Peart discloses that the concentration of the active (e.g. THC and THC derivatives including cannabidiol) is in the range of 0.05 to 10% by weight (e.g. .5 mg/mL to 100 mg/mL) (paragraph [0016]).  The amount of the THC and THC derivatives including cannabidiol in the range of 0.05 to 10%, the amount of ethanol (e.g. polar solvent) of less than 20% by weight, and the amount of the propellant including HFA 227 and HFA 134a of approximately 78 to 100% by weight (e.g. 0.05 to 10 : >20 : 78 to 100) overlaps the range of “from 0.5:0.5:99 to 30:30:40” recited in claim 1.  Thus, the limitations are rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.  Peart discloses that the THC may be used alone (paragraph [0038]) and that while THC was particularly preferred, THC derivatives and substitutes including cannabidiol can be used in place of THC (paragraph [0066]).
Peart does not specifically teach that the formulation comprises terpene in an amount of at least 3 µg/mL.  The deficiency is made up for by the teachings of Lewis.
Lewis is primarily directed towards composition and methods for the production and use of cannabis (abstract).
Regarding claim 58, Lewis teaches compositions produced comprising cannabinoids and cis and trans terpenoids including myrcene, limonene, linalool, ocimene, beta-pinene, alpha-pinene, beta-caryophyllene, alpha-caryophyllene, delta-3-carene, gamma-bisabolene, alpha-farnesene, beta-fenchol, guajol, alpha-guaiene, terpinolene, beta-eudesmol, alpha-bergamotene, epi-alpha-bisabolol and caryophyllene oxide (paragraph [0010]).  Lewis teaches cannabis comprising greater than including 0.1% (e.g. 1 mg/mL) terpene essential oil content by dry weight (paragraph [0240]).  Lewis teaches higher oil contents of cannabis which produces pleasing aromas/flavors (paragraph [0636]).  
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a metered dose inhaler formulation comprising cannabidiol, hydrofluoroalkane (HFA) propellants and a solvent including ethanol (e.g. polar solvent miscible with propellant, and cannabinoid(s)), terpene including terpene oil of cannabis; wherein the amount of the cannabidiol is in the range of 0.05 to 10% by weight (e.g. .5 mg/mL to 100 mg/mL); wherein the amount of the HFA propellant is approximately 78 to 100% by weight.; wherein the amount of the ethanol is less than 20% by weight; wherein the terpene is present in an amount to provide a pleasing aroma/flavor or reduce side effects of THC. The person of ordinary skill in the art would have been motivated to make those modifications because Peart disclose that THC derivatives including cannabidiol can be  used in place of the THC as the active and to obtain a composition with cannabinoid that has a pleasing aroma/flavor by including suitable amounts of terpene in the composition.   The person of ordinary skill in the art would have reasonably expected success because Peart discloses an aerosol-dispensable composition comprising a non-CFC propellant and an effective concentration of THC and THC derivatives including cannabidiol (e.g. extract comprising at least one cannabinoid) (paragraphs [0016] and [0066]).  As evidenced by Whittle, THC and CBD are the principle bioactive constituents (e.g. activated cannabinoid) in the BDS (botanical drug substance) and that carboxylic acids of these constituents are inactive (paragraph [0134]).  The propellant includes HFA 227 and HFA 134a and is present in a range of approximately 78 to 100% by weight (paragraph [0016]).  Peart discloses a solvent including ethanol (e.g. polar solvent miscible with the propellant and the cannabinoids) is contained in the formulation in an amount of less than 20% by weight (paragraph [0016]).  Peart discloses that the concentration of the active (e.g. THC and THC derivatives including cannabidiol) is in the range of 0.05 to 10% by weight (e.g. .5 mg/mL to 100 mg/mL) (paragraph [0016]).  Peart discloses that the THC may be used alone (paragraph [0038]) and that while THC was particularly preferred, THC derivatives and substitutes including cannabidiol can be used in place of THC (paragraph [0066]).  Lewis teaches compositions produced comprising cannabinoids and cis and trans terpenoids including myrcene, limonene, linalool, ocimene, beta-pinene, alpha-pinene, beta-caryophyllene, alpha-caryophyllene, delta-3-carene, gamma-bisabolene, alpha-farnesene, beta-fenchol, guajol, alpha-guaiene, terpinolene, beta-eudesmol, alpha-bergamotene, epi-alpha-bisabolol and caryophyllene oxide (paragraph [0010]).  Lewis teaches cannabis comprising greater than including 0.1% (e.g. 1 mg/mL) terpene essential oil content by dry weight (paragraph [0240]).  Lewis teaches higher oil contents of cannabis which produces pleasing aromas/flavors (e.g. higher level of comfort) (paragraph [0636]). 
Regarding the amount of a terpene (e.g. claim 58), Lewis teaches cannabis comprising greater than including 8% terpene essential oil content by dry weight (e.g. terpene from extract of cannabis) (paragraph [0240]).  Lewis teaches higher oil contents of cannabis which produces pleasing aromas/flavors (paragraph [0636]).  Lewis teaches that the higher terpene oil contents of the cannabis allows the terpenes to reach high enough levels to reduce THC side effects (paragraph [0636]).  The amount of terpene oil (e.g. one or more terpene) is an art-recognized result-effective variable, e.g., provides pleasing aroma and flavors and reduces THC side effects, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of terpene oil (e.g. one or more terpene) to add to a metered dose inhalation composition comprising THC derivative including cannabidiol to obtain a composition with desired pleasing aroma/flavor.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over PEART (US 2002/0031480 A1, cited in IDS filed 02/26/2020) in view of LEWIS (US 2014/0287068 A1, effective filing date of 15 March 2013, cited in IDS filed 02/26/202).
Peart is primarily directed towards solutions of THC to be delivered by metered dose inhalers (abstract).
Regarding claim 58, Peart discloses an aerosol-dispensable composition comprising a non-CFC propellant and an effective concentration of THC and THC derivatives including cannabidiol (e.g. extract comprising at least one cannabinoid) (paragraphs [0016] and [0066]).  The propellant includes HFA 227 and HFA 134a and is present in a range of approximately 78 to 100% by weight (paragraph [0016]).  Peart discloses a solvent including ethanol (e.g. polar solvent miscible with the propellant, and the cannabinoids) is contained in the formulation in an amount of less than 20% by weight (paragraph [0016]).  Peart discloses that the concentration of the active (e.g. THC and THC derivatives including cannabidiol) is in the range of 0.05 to 10% by weight (e.g. .5 mg/mL to 100 mg/mL) (paragraph [0016]).  The amount of the THC and THC derivatives including cannabidiol in the range of 0.05 to 10%, the amount of ethanol (e.g. polar solvent) of less than 20% by weight, and the amount of the propellant including HFA 227 and HFA 134a of approximately 78 to 100% by weight (e.g. 0.05 to 10 : >20 : 78 to 100) overlaps the range of “from 0.5:0.5:99 to 30:30:40” recited in claim 1.  Thus, the limitations are rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.  Peart discloses that the THC may be used alone (paragraph [0038]) and that while THC was particularly preferred, THC derivatives and substitutes including cannabidiol can be used in place of THC (paragraph [0066]).
Peart does not specifically teach that the formulation comprises terpene in an amount of at least 3 µg/mL.  The deficiency is made up for by the teachings of Lewis.
Lewis is primarily directed towards composition and methods for the production and use of cannabis (abstract).
Regarding claim 59, Lewis teaches compositions produced comprising cannabinoids and cis and trans terpenoids including myrcene, limonene, linalool, ocimene, beta-pinene, alpha-pinene, beta-caryophyllene, alpha-caryophyllene, delta-3-carene, gamma-bisabolene, alpha-farnesene, beta-fenchol, guajol, alpha-guaiene, terpinolene, beta-eudesmol, alpha-bergamotene, epi-alpha-bisabolol and caryophyllene oxide (paragraph [0010]).  Lewis teaches cannabis comprising greater than including 0.1% (e.g. 1 mg/mL) terpene essential oil content by dry weight (paragraph [0240]).  Lewis teaches higher oil contents of cannabis which produces pleasing aromas/flavors (paragraph [0636]).  
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a metered dose inhaler formulation comprising THC (e.g. at least one activated cannabinoid) and THC derivatives including cannabidiol, hydrofluoroalkane (HFA) propellants and a solvent including ethanol (e.g. polar solvent miscible with propellant and cannabinoid(s)), terpene including terpene oil of cannabis; wherein the amount of the THC and THC derivatives including cannabidiol is in the range of 0.05 to 10% by weight (e.g. .5 mg/mL to 100 mg/mL); wherein the amount of the HFA propellant is approximately 78 to 100% by weight.; wherein the amount of the ethanol is less than 20% by weight; wherein the terpene is present in an amount to provide a pleasing aroma/flavor or reduce side effects of THC. The person of ordinary skill in the art would have been motivated to make those modifications because Peart disclose that THC derivatives including cannabidiol can be  used in place of the THC as the active and to obtain a composition with cannabinoid that has a pleasing aroma/flavor by including suitable amounts of terpene in the composition.   The person of ordinary skill in the art would have reasonably expected success because Peart discloses an aerosol-dispensable composition comprising a non-CFC propellant and an effective concentration of THC and THC derivatives including cannabidiol (e.g. extract comprising at least one cannabinoid) (paragraphs [0016] and [0066]).  As evidenced by Whittle, THC and CBD are the principle bioactive constituents (e.g. activated cannabinoid) in the BDS (botanical drug substance) and that carboxylic acids of these constituents are inactive (paragraph [0134]).  The propellant includes HFA 227 and HFA 134a and is present in a range of approximately 78 to 100% by weight (paragraph [0016]).  Peart discloses a solvent including ethanol (e.g. polar solvent miscible with the propellant and the cannabinoids) is contained in the formulation in an amount of less than 20% by weight (paragraph [0016]).  Peart discloses that the concentration of the active (e.g. THC and THC derivatives including cannabidiol) is in the range of 0.05 to 10% by weight (e.g. .5 mg/mL to 100 mg/mL) (paragraph [0016]).  Peart discloses that the THC may be used alone (paragraph [0038]) and that while THC was particularly preferred, THC derivatives and substitutes including cannabidiol can be used in place of THC (paragraph [0066]).  Lewis teaches compositions produced comprising cannabinoids and cis and trans terpenoids including myrcene, limonene, linalool, ocimene, beta-pinene, alpha-pinene, beta-caryophyllene, alpha-caryophyllene, delta-3-carene, gamma-bisabolene, alpha-farnesene, beta-fenchol, guajol, alpha-guaiene, terpinolene, beta-eudesmol, alpha-bergamotene, epi-alpha-bisabolol and caryophyllene oxide (paragraph [0010]).  Lewis teaches cannabis comprising greater than including 0.1% (e.g. 1 mg/mL) terpene essential oil content by dry weight (paragraph [0240]).  Lewis teaches higher oil contents of cannabis which produces pleasing aromas/flavors (e.g. higher level of comfort) (paragraph [0636]).  
Regarding the amount of a terpene (e.g. claim 59), Lewis teaches cannabis comprising greater than including 8% terpene essential oil content by dry weight (e.g. terpene from extract of cannabis) (paragraph [0240]).  Lewis teaches higher oil contents of cannabis which produces pleasing aromas/flavors (paragraph [0636]). The amount of terpene oil (e.g. one or more terpene) is an art-recognized result-effective variable, e.g., provides pleasing aroma and flavors and reduces THC side effects, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of terpene oil (e.g. one or more terpene) to add to a metered dose inhalation composition comprising THC derivative including cannabidiol to obtain a composition with desired pleasing aroma/flavor.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claim 58 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 15/575,058 (reference application, cited in IDS 02/26/2020 as US 2018/0140787 A1, hereafter ‘058). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of ‘058 recites substantially the same metered dose inhaler and composition as instantly claimed.  However, the claims of ‘058 recites that the cannabinoid comprises at least tetrahydrocannabinol and cannabidiol and not just cannabidiol.  
The deficiency is made up for by the teachings of Peart.
Peart is primarily directed towards solutions of THC to be delivered by metered dose inhalers (abstract).
Regarding claim 58, Peart discloses an aerosol-dispensable composition comprising a non-CFC propellant and an effective concentration of THC and THC derivatives including cannabidiol (e.g. extract comprising at least one cannabinoid) (paragraphs [0016] and [0066]).  The propellant includes HFA 227 and HFA 134a and is present in a range of approximately 78 to 100% by weight (paragraph [0016]).  Peart discloses a solvent including ethanol (e.g. polar solvent miscible with the propellant, and the cannabinoids) is contained in the formulation in an amount of less than 20% by weight (paragraph [0016]).  Peart discloses that the concentration of the active (e.g. THC and THC derivatives including cannabidiol) is in the range of 0.05 to 10% by weight (e.g. .5 mg/mL to 100 mg/mL) (paragraph [0016]).  The amount of the THC and THC derivatives including cannabidiol in the range of 0.05 to 10%, the amount of ethanol (e.g. polar solvent) of less than 20% by weight, and the amount of the propellant including HFA 227 and HFA 134a of approximately 78 to 100% by weight (e.g. 0.05 to 10 : >20 : 78 to 100) overlaps the range of “from 0.5:0.5:99 to 30:30:40” recited in claim 1.  Thus, the limitations are rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.  Peart discloses that the THC may be used alone (paragraph [0038]) and that while THC was particularly preferred, THC derivatives and substitutes including cannabidiol can be used in place of THC (paragraph [0066]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce the composition recited in the claims of ‘058 but with only cannabidiol as the active because Peart teaches that THC could be used as the active alone and that cannabidiol could be used in place of THC.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 59 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 15/575,058 (reference application, cited in IDS 02/26/2020 as US 2018/0140787 A1, hereafter ‘058). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of ‘058 recites substantially the same metered dose inhaler and composition as instantly claimed.  However, the claims of ‘058 recites that the cannabinoid comprises at least tetrahydrocannabinol and cannabidiol and not just cannabidiol.  
The deficiency is made up for by the teachings of Peart.
Peart is primarily directed towards solutions of THC to be delivered by metered dose inhalers (abstract).
Regarding claim 59, Peart discloses an aerosol-dispensable composition comprising a non-CFC propellant and an effective concentration of THC and THC derivatives including cannabidiol (e.g. extract comprising at least one cannabinoid) (paragraphs [0016] and [0066]).  The propellant includes HFA 227 and HFA 134a and is present in a range of approximately 78 to 100% by weight (paragraph [0016]).  Peart discloses a solvent including ethanol (e.g. polar solvent miscible with the propellant, and the cannabinoids) is contained in the formulation in an amount of less than 20% by weight (paragraph [0016]).  Peart discloses that the concentration of the active (e.g. THC and THC derivatives including cannabidiol) is in the range of 0.05 to 10% by weight (e.g. .5 mg/mL to 100 mg/mL) (paragraph [0016]).  The amount of the THC and THC derivatives including cannabidiol in the range of 0.05 to 10%, the amount of ethanol (e.g. polar solvent) of less than 20% by weight, and the amount of the propellant including HFA 227 and HFA 134a of approximately 78 to 100% by weight (e.g. 0.05 to 10 : >20 : 78 to 100) overlaps the range of “from 0.5:0.5:99 to 30:30:40” recited in claim 1.  Thus, the limitations are rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.  Peart discloses that the THC may be used alone (paragraph [0038]) and that while THC was particularly preferred, THC derivatives and substitutes including cannabidiol can be used in place of THC (paragraph [0066]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce the composition recited in the claims of ‘058 but with only cannabidiol as the active because Peart teaches that THC could be used as the active alone and that cannabidiol could be used in place of THC.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s first argument is that none of Peart, Lewis and Whittle teach or suggest the element “an extract comprising a cannabidiol (CBD)” with the element of “wherein the amount of the cannabidiol is at least 0.2 mg/mL and less than 350 mg/mL” with the additional element of “extract: polar solvent: HFA propellant is in a ratio ranging from 0.5:0.5:99 to 30:30:40”.
Applicant's arguments filed on 09 November 2021 have been fully considered but they are not persuasive.  In response, Peart discloses an aerosol-dispensable composition comprising a non-CFC propellant and an effective concentration of THC and THC derivatives including cannabinoids which includes cannabidiol (paragraphs [0016]).  Peart discloses that marijuana contains cannabinoids (paragraph [0010]).  The propellant includes HFA 227 and HFA 134a and is present in a range of approximately 78 to 100% by weight (paragraph [0016]).  Peart discloses a solvent including ethanol (e.g. polar solvent miscible with the propellant and the cannabinoids) is contained in the formulation in an amount of less than 20% by weight (paragraph [0016]).  Peart discloses that the concentration of the active (e.g. THC and THC derivatives including cannabidiol) is in the range of 0.05 to 10% by weight (e.g. .5 mg/mL to 100 mg/mL) (paragraph [0016]).  Lewis teaches cannabidiol cannabinoid from cannabis (paragraph [0006]).  Therefore, person of ordinary skill in the art would have used THC and THC derivatives including cannabidiol from cannabis (e.g. extract) since it is known in the art that cannabis contains theses cannabinoids and that these cannabinoids can be obtained from cannabis (e.g. as disclosed by Peart and taught by Lewis).  The person of ordinary skill in the art would have also included THC and THC derivatives including cannabidiol at a concentration in the range of 0.05 to 10% by weight (e.g. .5 mg/mL to 100 mg/mL, included ethanol in an amount of less than 20% by weight, and included propellant including HFA 227 and HFA 134a at a concentration in the range of approximately 78 to 100% by weight to produce an aerosol composition, in light of the disclosure by Peart.  The amount of the THC and THC derivatives including cannabidiol in the range of 0.05 to 10%, the amount of ethanol (e.g. polar solvent) of less than 20% by weight, and the amount of the propellant including HFA 227 and HFA 134a of approximately 78 to 100% by weight (e.g. 0.05 to 10 : >20 : 78 to 100) overlaps the range of “from 0.5:0.5:99 to 30:30:40” recited in claim 1.  Thus, the range is rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.
Applicant argues that new claim 58 uses the closed transitional phrase “consisting of”, which excludes any element, step, or ingredient not specified in the claim, and in contrast, Peart specifically requires that THC must be present.  Applicant argues that new claim 59 recites “wherein the formulation does not contain tetrahydrocannabinol (THC)”.
 In response, Peart discloses that the THC may be used alone (paragraph [0038]) and that while THC was particularly preferred, THC derivatives and substitutes including cannabidiol can be used in place of THC (paragraph [0066]).
Thus, for the reasons of record and for the reasons presented above claims 43-59 are rejected under 35 U.S.C. 103(a) and provisionally rejected on the ground of nonstatutory double patenting.

Conclusion and Correspondence
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619









	/Robert T. Crow/            Primary Examiner, Art Unit 1634